Citation Nr: 0313706	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-18 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the feet.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected a corneal scar on the right eye.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  Service in Korea during the Korean War is 
indicated by the evidence of record.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied the benefits sought 
on appeal.  

In his June 2000 notice of disagreement the veteran included 
as an issue on appeal entitlement to service connection for a 
nervous disorder, and that issue was included in the August 
2000 statement of the case.  The veteran did not, however, 
include that issue as an issue on appeal in his August 2000 
substantive appeal.  In an August 2000 statement he expressly 
withdrew his appeal pertaining to service connection for a 
nervous disorder.  The Board finds, therefore, that that 
issue is not within its jurisdiction.  See 38 C.F.R. § 20.204 
(2002); see also Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [a notice of 
disagreement ceases to be valid if withdrawn].


FINDINGS OF FACT

1.  The medical and other evidence of record supports the 
conclusion that current residuals of frostbite in the 
veteran's feet cannot be dissociated from frostbite that the 
veteran experienced during service.

2.  The service-connected corneal scar on the right eye is 
manifested by complaints of pain.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the bilateral feet were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a 10 percent disability rating for a 
corneal scar on the right eye are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of 
frostbite.  He contends that he had frostbitten feet while 
serving in Korea in 1951 and that he currently experiences 
residual in the form of very painful feet.  He also claims 
that the service-connected scar on the cornea of his right 
eye causes pain each time he blinks the eye.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 
38 C.F.R. § 3.159 (2002).  For reasons expressed immediately 
below, the Board further that development of the issues on 
appeal has proceeded in accordance with the VCAA and its 
implementing regulation.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In the February 2000 rating decision the RO denied 
entitlement to service connection for the residuals of 
frostbite by finding that the claim was not well grounded.  
The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim.  The current standard of 
review is as follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In the August 2001 supplemental statement of the case the RO 
denied service connection for the residuals of frostbite 
based on the substantive merits of the claim.  Thus, any 
deficiencies contained in the original statement of the case 
have been rectified.  The Board can apply the current 
standard of review in evaluating the veteran's claim without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) ["Both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary."].  

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 1998 by instructing him to 
identify any medical care provider who had treated him for 
the claimed disorders.  The RO also instructed him to 
complete authorizations for the release of medical 
information so that the RO could obtain the records of that 
treatment on his behalf.  As an alternative, the veteran 
could obtain the records and submit them to the RO.  The 
veteran did not respond to the October 1998 notice, and in 
December 1998 the RO again instructed him to submit medical 
evidence in support of his claim.  The RO again informed him 
that he could provide completed authorizations so that the RO 
could obtain the records for him, or get the records himself 
and submit them to the RO.  The RO expressly stated that it 
was the veteran's responsibility to see that the records were 
provided to the RO.

In March 1999 the RO informed the veteran that his medical 
records had been requested from the physicians he had 
identified, and asked him to provide a detailed statement 
regarding his claimed frostbite.  The RO again informed him 
that although the RO had requested the records he had 
identified, it was his responsibility to see that the records 
were provided to the RO.

The RO provided the veteran a statement of the case in August 
2000 and supplemental statements of the case in September 
2000 and August 2001.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to the benefits he sought, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the August 2001 
supplemental statement of the case the RO informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to notify him of the evidence needed to substantiate his 
claim, and the relative responsibilities of the veteran and 
VA in developing that evidence.  

Following certification of the veteran's appeal to the RO, in 
an April 2003 notice the Board informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the provisions of the VCAA and the specific evidence required 
to establish entitlement to service connection and a 
compensable rating.  The Board also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the Board would obtain on his behalf.  The 
Board instructed him to identify any evidence that was 
relevant to his claim, and to provide signed authorizations 
for each medical care provider so that VA could obtain that 
evidence on his behalf.  The Board also informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).  

The RO requested the veteran's service medical records, but 
it has been determined that those records were not available 
and were presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  The NPRC 
did provide records from the Office of the Army Surgeon 
General regarding the veteran's claimed in-service treatment.  
The RO also obtained the private treatment records the 
veteran identified, and provided him VA medical examinations 
in March 1999.  The reports of the medical examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  In addition to the 
above, the veteran provided testimony at a hearing before the 
RO Decision Review Officer in September 2000, and his spouse 
submitted a statement in support of his contentions.

The Board notes that in the September 2000 hearing the 
veteran testified that he was then receiving medical 
treatment for the claimed disorders at a VA facility.  
Ordinarily, the Board would obtain those medical records 
prior to adjudicating the veteran's appeal.  In this case, 
however, the Board is granting the benefits sought by the 
veteran on appeal.  The Board finds, therefore, that further 
development of the medical evidence is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) [strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran].  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would be of benefit to the veteran.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).
1.  Entitlement to service connection for the residuals of 
frostbite of the feet.

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Combat service

If a was engaged in combat with the enemy while in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in such service satisfactory lay or other evidence 
of service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  Service incurrence may be found even though 
there is no official records of such incurrence in service, 
and every reasonable doubt shall be resolved in favor of the 
veteran.  Service connection may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(d) (2002).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

Section 1154(b), however, pertains to what happened while the 
veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  Because a lay person is not 
competent to provide evidence that requires medical 
expertise, medical evidence is required to show that a 
disability currently exists and that the current disability 
is related to the injury or disease that was incurred in 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).

Analysis

As has been alluded to above, the veteran's service medical 
records are missing and are presumed to have been destroyed 
in a July 1973 fire at the National Personnel Records Center 
in St. Louis, Missouri (NPRC).  A December 1998 letter from 
the Director of the NPRC to the veteran's Congressman stated 
that "If the record were here on July 12, 1973, it would 
have been in the area that suffered the most damage in the 
fire on that date and may have been destroyed."

The Board accordingly recognizes that the veteran's service 
medical records are missing from the claims file, and as such 
the Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury in active service or during the presumptive period; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson, supra.

With respect to Hickson element (1), current disability, a 
March 1999 VA examination resulted in the conclusion that the 
veteran had the residuals of frostbite to both feet.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran has presented credible and 
probative evidence of having suffered frostbitten feet while 
in Korea in the winter of 1951.  

As previously stated, the veteran's service medical records 
are not available and are presumed to have been destroyed in 
the fire at the NPRC in 1973.  The NPRC requested any records 
pertaining to the veteran from the Office of the Army Surgeon 
General, but those records do not document any evidence of 
frostbite or other injury to the feet.  

The veteran's service records reveal that he had ten months 
of foreign service, and that he received the Korean Service 
Medal and the Korean Presidential Unit Citation.  His primary 
assignment was in the anti-aircraft artillery and automatic 
weapons.

In June and September 2000 statements and the September 2000 
hearing the veteran reported that he was sent to Korea in 
1950 as a tank driver with the Army's 7th Division, Battery 
D, 15th Anti-Aircraft and Automatic Weapons Battalion.  He 
stated that in the winter of 1950-1951 his feet suffered 
frostbite, although no record of treatment would be 
documented because the medics told them to just warm their 
feet slowly.  He reported that the winter of 1950-1951 in 
Korea was one of the coldest on record.  While in Korea he 
worked as a tank driver in support of the 7th Infantry 
Division, and the tanks were not equipped with heat.  The 
tank crews had to sleep outside the tank at night, and try to 
keep from freezing to death.  They were unable to build fires 
because they were too close to the enemy lines.  His feet 
became frostbitten because of  these very cold conditions.

The Board finds that the veteran's statements are credible, 
and that they are consistent with the circumstances, 
conditions, and hardships of serving in Korea in the winter 
of 1950-1951.  The injury occurred while in combat, in that 
the veteran was then participating in events constituting an 
actual fight or encounter with a military foe.  Because the 
injury occurred in combat, the veteran's statement are 
sufficient to establish that the in-service injury actually 
occurred.  See 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. 
§ 3.304(d) (2002); see also Caluza, 7 Vet. App. at 506.

With respect to Hickson element (3), medical nexus, treatment 
records from the veteran's private physician indicate that he 
sought treatment for painful feet in January 1980, which the 
physician attributed to frostbite.  The VA examiner in March 
1999 determined that the problems with the veteran's feet, 
including burning pain, tenderness, sensitivity, fungus 
infections, numbness, arthritis in the joints of the feet, 
cold and white skin, and absent pulses in the feet, were 
evidence of prior frostbite of the feet.  There is no 
indication that the veteran was exposed to extreme cold 
conditions after he left Korean War service.  

The medical evidence establishes, therefore, that the current 
diagnosis of the residuals of frostbite are related to the 
symptoms that the veteran has experienced during and since 
service.  There is no medical opinion evidence to the 
contrary.  Hickson element (3) has therefore also been 
satisfied.
 
The Board finds, therefore, that the veteran's claim is 
supported by medical evidence of a current diagnosis of 
disability, probative lay evidence of the incurrence of a 
related injury in service, and medical evidence of a nexus 
between the currently diagnosed disability and the in-service 
injury.  Service connection for the residuals of frostbite of 
the feet is therefore granted.
2.  Entitlement to a compensable disability rating for a 
corneal scar on the right eye.

Relevant Laws and Regulations

Disability Ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31 (2002).

Specific schedular criteria

The RO has evaluated the veteran's right eye disorder as an 
unhealed eye injury under 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  

According to Diagnostic Code 6009, unhealed injuries of the 
eye are rated from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during a period of active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2002).  

In evaluating an eye disorder based on loss of visual acuity, 
the best distance vision obtainable after best correction 
will be the basis of the rating.  38 C.F.R. § 4.75 (2002).

Factual Background

The evidence indicates that while serving in Korea, the 
veteran was hit in the right eye by a piece of shrapnel.  
According to the records of the Office of the Army Surgeon 
General, he was hospitalized in January 1951 due to the eye 
injury.  Review of his private medical records reveals that 
he received regular treatment for a refractive error, but no 
abnormalities were found that were attributed to the in-
service eye injury.

During a VA ophthalmology examination in March 1999 the 
veteran denied taking any medication for his eye disability.  
On examination, uncorrected visual acuity in the right eye 
was 20/60 for distance and 20/40 for near vision.  Best 
correction in the right eye produced visual acuity of 20/25.  
Extraocular movements and the confrontation fields were full 
in both eyes.  The veteran had rather pronounced 
dermatochelazia of the upper lids, but no other external 
abnormalities.  

Examination of the cornea in the right eye revealed a limbal 
scar that did not extend into the optical zone.  There was 
fibrovascular tissue extending into the scar, with some 
stromal thinning.  The examination resulted in diagnoses of a 
corneal scar in the right eye that did not extend into the 
optical zone, presbyopia, and hyperopia.  

The examiner found that the corneal scar was consistent with 
the history given by the veteran, but that the scar was not 
in the optical zone and did not, therefore, affect his visual 
acuity.  She did note, however, that the corneal scar was 
sizeable and permanent, and that the veteran might experience 
some glare due to the scar.

In a May 1999 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for a corneal scar 
of the right eye.  A noncompensable disability rating was 
assigned under Diagnostic Code 6009.  As indicated in the 
Introduction, the RO denied the veteran's claim of 
entitlement to an increased rating in a February 2002 rating 
decision, and the veteran appealed.

During the September 2000 hearing the veteran testified that 
he had had pain in his right eye since the in-service injury.  
He stated that he had the sensation of something in his eye 
whenever he blinked, although nothing was there.  He denied 
taking any medication for the eye.

Analysis

Pursuant to Diagnostic Code 6009, the right eye corneal scar 
is to be rated based on any impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity.  
See 38 C.F.R. § 4.84a (2002).  

The examiner in March 1999 determined that the scar did not 
intrude into the optical zone and did not, therefore, affect 
his visual acuity.  She also provided diagnoses of presbyopia 
and hyperopia, indicating that any impairment of visual 
acuity was due to the alternative diagnoses.  Based on this 
medical evidence, the Board finds that and decrease in visual 
acuity is due to non service-connected causes and that the 
corneal scar has not resulted in any impairment of visual 
acuity or field loss.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The veteran testified that he has the sensation of something 
in the eye whenever he blinks, which he has characterized as 
pain.  The examiner in March 1999 noted that although the 
corneal scar did not extend into the optical zone, it was 
sizeable and there was fibrovascular tissue extending into 
the scar.  Due to the ongoing irritation, or pain, the Board 
finds that the criteria for a 10 percent rating for the 
corneal scar are met.

When granting an increased rating, the Board must also 
explain why a higher rating is not warranted.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  The diagnostic 
code provides for a rating of up to 100 percent for eye 
injuries, but does not provide any objective criteria for 
determining the appropriate rating except for a rating based 
on loss of visual acuity or the field of vision.  As found 
above, the veteran's eye injury has not resulted in any loss 
of visual acuity or the field of vision.  

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
which would call for the assignment of a disability rating in 
excess of 10 percent for the veteran's service-connected 
corneal scar, and the veteran and his representative have 
pointed to no such factors. 

The Board additionally notes in passing that in accordance 
with 38 C.F.R. § 4.118, Diagnostic Code 7804, tender and 
painful scars may receive a maximum 10 percent disability 
rating.  The primary manifestation of the corneal scar is 
pain.  By comparing the rating to be assigned for the corneal 
scar to the rating criteria applicable to scars in general, 
the Board finds that the corneal scar is appropriately rated 
at 10 percent.  See 38 C.F.R. § 4.118, including as amended 
by 67 Fed. Reg. 49,590 (July 31, 2002).  As discussed above, 
the corneal scar does not result in any limitation of 
function, such as loss of visual acuity or limitation of 
visual field.  The Board finds, therefore, that the criteria 
for a rating in excess of 10 percent are not met under either 
the currently assigned diagnostic code for eye injuries or a 
diagnostic code for scars.

In summary, the Board concludes that an increased disability 
rating, 10 percent, may be granted for the veteran's service-
connected corneal scat.  The appeal as to this issue is 
allowed to that extent.


ORDER

Service connection for the residuals of frostbite of the 
bilateral feet is granted.

A 10 percent disability rating for a corneal scar on the 
right eye is granted, subject to controlling law and 
regulations applicable to the payment of monetary benefits.


_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

